Title: Henry Herring to Thomas Jefferson, 17 July 1819
From: Herring, Henry
To: Jefferson, Thomas


            
              
                Dr Sir
                Balto July 17th 1819
              
              I have taken the liberty of presenting You with one of my Cards representing a Patent Self feeding Wheat fan manufactured by myself (Sole proprietor of the patent) for the United Atlantic States—Which I presume upon examination will be found to Surpass any Other Wheat fan in the United States—as to Simplicity durabillity and utillity—I warrant it to chaff one hundred & twenty bushels Wheat pr hour and that too without the disagreeable necessity of feeding with the hand as in the Common way for a more particular description I refer you to the within plate. also to Skinner’s American Farmer—the price is 45$ and any person purchasing one has the previledge of returning it, upon trial if it should not be found as represented—Respectfully yours Obt Servt
              
                H. Herring
              
            
            
              N-B price 45$
            
          